EXHIBIT 10.3 (A free translation of the original in Portuguese) FIRST AMENDMENT TO THE SHAREHOLDERS' AGREEMENT OF COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV FUNDACAO ANTONIO E HELENA ZERRENNER INSTITUICAO NACIONAL DE BENEFICENCIA, headquartered in the City of Sao Paulo, State of Sao Paulo, at Avenida Brigadeiro Faria Lima No. 3.900, 11th floor, registered with the CNPJ under No. 60.480.480/0001-67, and duly represented herein in accordance with its association by-laws (hereinafter referred to as "FZ"); BRACO S.A., a corporation headquartered in the City of Sao Paulo, State of Sao Paulo, at Avenida Brigadeiro Faria Lima No. 3.729, 7th floor (part), registered with the CNPJ under No. 35.756.022/0001-60, and duly represented herein in accordance with its corporate by-laws (hereinafter referred to as "Braco"); EMPRESA DE ADMINISTRACAO E PARTICIPACOES S.A., a corporation headquartered in the City of Sao Paulo, State of Sao Paulo, at Avenida Brigadeiro Faria Lima No. 3.729, 7th floor (part), registered with the CNPJ under No. 27.098.946/0001-99, and duly represented herein in accordance with its corporate by-laws (hereinafter referred to as "ECAP"); and, in the capacity of assenting intervenors, COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV, a corporation headquartered in the City of Sao Paulo, State of Sao Paulo, at Rua Renato Paes de Barros No. 1017, 4th floor, Itaim Bibi, registered with the CNPJ under No. 02.808.708/0001-07, and duly represented herein in accordance with its corporate by-laws (hereinafter referred to as "AmBev" or "Company"); JORGE PAULO LEMANN, a Brazilian citizen, married, economist, resident and domiciled in the City of Sao Paulo, State of Sao Paulo, registered with the Tax Registry (CPF) under No. 005.392.877-68 and bearer of identity card No. 1.566.020, issued by the IFP on 3/28/72 (hereinafter referred to as "JPL"); MARCEL HERRMANN TELLES, a Brazilian citizen, married, economist, resident and domiciled in the City of Sao Paulo, State of Sao Paulo, registered with the Tax Registry (CPF) under No. 235.839.087-91 and bearer of identity card No. 02.347.932-2, issued by the IFP on 12/12/88 (hereinafter referred to as "MHT"); and CARLOS ALBERTO DA VEIGA SICUPIRA, a Brazilian citizen, married, business administrator, resident and domiciled in the City of Sao Paulo, State of Sao Paulo, registered with the Tax Registry (CPF) under No. 041.895.317-15 and bearer of identity card No. 1.971.453, issued by the IFP on 9/15/64 (hereinafter referred to as "CAS"); and, in addition, as Intervening Third Party Beneficiary, INTERBREW S.A., a company duly organized and validly existing under the laws of Belgium, herein duly represented in accordance with its corporate by-laws (hereinafter referred to as "Interbrew"); Whereas: (i) FZ, Braco and ECAP (collectively referred herein as the "Parties") are lawful holders and regular owners, jointly, of 11,159,903,166 (eleven billion, one hundred and fifty nine million, nine hundred and three, one hundred and sixty six) common shares of the total capital stock of the Company; (ii) on 07/01/1999, FZ, Braco e ECAP, with JPL, MHT and CAS as intervening parties, entered into a Shareholders Agreement (hereinafter referred to as "Original Shareholders Agreement"); (iii)since the execution of the Original Shareholders Agreement, the control of AmBev has been exercised in an extremely harmonious way and has resulted in increasing development of the Company and in substantial results for its shareholders; (iv) the Parties to the Original Shareholders Agreement, in light of the success obtained after its execution, have an interest in revising certain provisions thereof, as well as deleting other provisions which have proved to be unnecessary due to the fruitful relationship between Braco and FZ; (v) there is substantial interest of FZ in maintaining its investment in AmBev and in continuing to share control with the ultimate Braco Controlling Shareholders, as well as maintaining and, if possible, increasing the dividend flow that will serve its permanent institutional objectives; (vi) FZ, on one hand, and Braco and Ecap, on the other hand, with a view on revising the Original Shareholders Agreement in order to meet FZ's permanent institutional objectives, agreed on the following modifications: (a) extension of the term of the Original Shareholders Agreement; (b) exclusion of the reciprocal sale and purchase options; (c) restriction on the transfer of Shares held by the Shareholders during the term of the Agreement; (d) connection between the term of the Shareholders Agreement and the terms set out in item 10.2. FZ, Braco and ECAP resolve to amend the Original Shareholders' Agreement, for the purposes and effects of Article 118 of Law No. 6,404 of December 15, 1976, as follows: CLAUSE 1 - TERMS AND DEFINITIONS OF THE ORIGINAL SHAREHOLDERS AGREEMENT Except for the terms expressly defined herein, the definitions and concepts contained in Clause I of the Original Shareholders Agreement shall apply to this First Amendment to the Shareholders Agreement ("First Amendment"). CLAUSE 2 - MANAGEMENT OF THE COMPANY Clause IV of the Original Shareholders Agreement (Election of the Management of the Company) shall read as follows: CLAUSE IV - ELECTION OF THE MANAGEMENT OF THE COMPANY The boards of directors of the Company and the Subsidiaries, when in place, shall each be comprised of no fewer than 3 (three) and no more than 15 (fifteen) regular members and the same number of alternates, with a term of office of 3 (three) years, reelection being permitted. Each of the Shareholders may appoint up to 2 (two) observers to the meetings of the Board of Directors of the Company, without the right to vote. The Shareholders may, by consensus, establish committees within the Company's board of directors, with the purpose of looking into specific matters whose analysis presupposes that their members have specific technical knowledge.
